Citation Nr: 0104899	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-23 990	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for anemia.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from May 1944 to November 
1944.  

This appeal arises from an April 1999 rating action of the 
Montgomery, Alabama regional office (RO).  In that decision, 
the RO denied service connection for heart disease and for 
anemia.  

In several statements received during the course of the 
appeal, the veteran and his representative raised the issue 
of entitlement to service connection for psychoneurosis.  
Further review of the claims folder indicates that the Board 
of Veterans' Appeals (Board) previously denied, on several 
occasions, a claim for service connection for psychoneurosis.  
Most recently, the RO, by a May 1997 rating action, 
determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for 
psychoneurosis and hysteria conversion had not been received.  
The RO notified the veteran of this decision in a letter 
dated in May 1997, but the veteran did not initiate an 
appeal.  

Following the veteran's and his representative's recent 
statements regarding the veteran's psychoneurosis, the RO has 
not adjudicated the issue of whether new and material 
evidence has been received sufficient to reopen a previously 
denied claim for service connection for psychoneurosis.  This 
new and material claim is not inextricably intertwined with 
the current appeal and is, therefore, referred to the RO for 
appropriate action.  

Further review of the claims folder indicates that, in an 
August 1997 statement, the veteran appeared to raise a claim 
for service connection for a stomach condition.  Previously, 
by a December 1945 rating action, the RO had denied service 
connection for stomach trouble and pains in the lower left 
quadrant.  In the same month, the RO notified the veteran of 
this denial, but he failed to initiate an appeal of the 
decision.  Thus, by a November 1997 letter, the RO informed 
the veteran that, in order to reopen his previously denied 
claim for service connection for a stomach disorder, he would 
have to submit new and material evidence showing a chronic 
stomach condition that was incurred in, or aggravated by, his 
military service.  Subsequent evidence submitted by the 
veteran during his current claim for heart disease and anemia 
was negative for treatment for a diagnosed stomach disorder.  

In this regard, the Board notes that, by the April 1999 
rating action, the RO simply adjudicated the veteran's claims 
for service connection for heart disease and for anemia and 
did not address the veteran's stomach claim.  Although the 
veteran did not address his stomach claim in the notice of 
disagreement which was received at the RO in April 1999 
pursuant to his heart disease and anemia claims, the RO 
prematurely included the stomach claim in the statement of 
the case which was furnished to the veteran in May 1999.  
Subsequent documents from the veteran and his representative 
have contained reference to a stomach claim.  

Significantly, the fact remains that the RO has not formally 
adjudicate the issue of whether new and material evidence has 
been received sufficient to reopen a previously denied claim 
for service connection for a stomach disorder.  This matter 
is not inextricably intertwined with the current appeal and 
is, therefore, referred to the RO for appropriate action.  
If, following adjudication of this new and material issue, 
the petition remains denied, the RO should inform the veteran 
and his representative of the decision and of his appellate 
rights.  (In this regard, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that 38 U.S.C.A. § 7105 (West 1991) establishes a series of 
very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO before a claimant may 
secure "appellate review" by the Board.  Specifically, 
absent a notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
an issue.  Rowell v. Principi, 4 Vet. App. 9 (1993) and Roy 
v. Brown, 5 Vet. App. 554 (1993).)  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Due to change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  Also, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Moreover, the veteran has reported that he was hospitalized 
at VA hospitals in Montgomery and Tuscaloosa.  Also, the 
veteran's private physician reported in October 1996 that the 
veteran was recently hospitalized due to the onset of chest 
pain.  Reports of such hospitalizations are not of record.  
In view of the changes in the law with respect to the duty to 
assist, the Board finds that a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain copies of the 
veteran's VA hospitalizations to include 
the Montgomery and Tuscaloosa VA Medical 
Centers from 1946 to present.  

2.  The RO should contact the veteran and 
request the name of any other hospital, 
including any private medical facilities, 
where he may have been recently 
hospitalized for his heart and anemia 
conditions as well as the dates of any 
such hospitalizations.  After obtaining 
the necessary authorization, the RO should 
obtain copies of hospitalization records 
and associate them with the claims folder. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for heart disease and anemia.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received since the issuance of the 
statement of the case as well as the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



